GOLDBERG SEGALLA LLP
5786 Widewalers Parkway

Case 5:17-cV-00868-I\/|AD-TWD Document 62

UNITED STATES DISTRICT COURT
NORTHERN D[STRICT OF NEW YORK

CNY FAIR HOUSING,' INC.,

AMIJO JORDAL, TIPHANI CARBONE,
AMALEAH SPICER, EMILY HAMELIN,
SARITA ARELLANO, ANGEL BARDIN,
STEPHANIE YABLONSKI, and

CARA CAPPELLETTI,

P_taintiffs,
vS.
DOUGLAS S. WATERBURY,
E&A MANAGEMENT' CO., and
ONTARIO REALTY, INCORPORATED,

Defend ants .

Filed 11/29/18 Page 1 of 3

CONSENT TO CHANGE
ATTORNEYS

Civil Action No.: 5:17-cv-868
(MAD-TWD)

 

Madison Street, Syracuse?'New York 13221-4976.

Dated: Syracuse, New York
November ____, 2018

GOLDBERG SEGALLA LLP
Incoming attorneys for Defendants

by: § C»»_(TH C//i <-’/`
Kenneth M. Alweis (50.5056)

Shannon T. O’Connor (517122)

5786 Widewaters Parkway

Syracuse, New York 13214

(315) 413-5400

 

Syracuse, New York 13214
20403688.v1

 

IT IS HEREBYl CONSENTED THA_T GOLDBERG SEGALLA, LLP 5786 Widewaters
Parkway, Syracuse, New York 13214, be substituted as attorneys of record for the DEFENDANTS in the

above captioned action, in the place and stead of Hancock Estabrook, LLP, 1500 AXA Tower I, 100

Dated: Syracuse, New York
November;]j{_, 2018

HANCOCK ESTABROOK, LLP
Outgoing attorneys for Defendants

by: %M (M**”'*"--/

Lthdsey H. Hazelton, Esq. (509365)
1500 AXA Tower I

100 Madison Street

Syracuse, New York 13221-4976
(315) 565-4500

 

 

 

*lM‘.lHT\

Case 5:17-cV-00868-I\/|AD-TWD Document 62 Filed 11/29/18 Page 2 of 3

GOLDBERG SEGALLA LLP
5786 Widewaters Parkway
Syracuse, New York 13214-1555

 

 
   

November 231 g 2018/y
/¢

 

/’-‘ /"£; ;`
Dougl' \?\L;atébury, Defendant
_,/

STATE OF NEW YORK )
COUNTY OF ONONDAGA)

On the ij day ofNovember 2018, before me personally appeared Douglas S.
Waterbury, to me known, and known to me to be __ on cl cribed herein and who

executed the foregoing consent. //

 
 
 

E&A MANAGEMENT, CO.
Defendant

by: x `
Print aMUQHgIaS S. Waterbury

 

STATE OF NEW YORK )
COUNTY OF ONONDAGA)

On the ;lz day of November 2018, before me personally appeared Douglas S.
Waterbury, the P_/y_)? ` c,. f- of the defendant, to me known, and known to me to
be the Sarne perso'il described in and Who executed the foregoing consent and acknowledged to
me that he executed the same on behalf of defend t, E&A - age ent Co.

2%'

 

20408688.vl

 

Case 5:17-cV-00868-I\/|AD-TWD Document 62 Filed 11/29/18 Page 3 of 3

ONTARIO REALTY, l_nc.
Defendant

/ / gun

Printed arne: n/glas"§. Waterbury

  
 

STATE OF NEW YORK )
COUNTY OF ONONDAGA )

On the §§ day of November 2018, before me personally appeared Douglas S.
Waterbury, the ¢D,/a'_r / ‘ am /' of the defendant, to me known, and known to me to
be the same person"clescribed in and who executed the foregoing consent and acknowledged to
me that he executed the same on behalf of defend t, Ontario Realty, lnc.

/%/%///}/'

n Z? ij Notary P(Jblic¢’X/V

- NETH Nl. ALWE\S
Notar§[?‘\\:blic. Sta!e 01 New ‘tr‘§tk
Cluel`riled`ln Onondaga Gou` g `2’_?.§

 
 
 

 

so oRDEREI) oN- Mv CO“"‘“"S°~"'°“ E"p“es‘
, 2018
Hon. Therese W. Dancks
U.S. Magistrate Judge
eoLerRc sEGALLA LLP
5786 Widewa\ers Parkway
syracusel NewYork13214.1ass 3

 

20408688.vl

`IM|W

 

 

